DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’ filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denefle (US 20150301336) hereto after referred to as D1.

With regard to claim 20, D1 teaches an augmented reality display device, in at least figure 1 and 2; comprising a projection source module (2) and an optical path module (4/5), wherein the projection source module (2) comprises a projection source (2), the optical path module comprises a beamsplitter (3) and a reflector (4), and the reflector comprises an antireflection film (25), a refractive correction substrate (23) and a semi-transflective film (14), wherein the virtual image light projected out of the projection source module (2) is incident on the beamsplitter (3), reflected by the beamsplitter (3) onto the reflector (4), reflected by the reflector (4), and then transmitted through the beamsplitter (3), entering a human eye (10) eventually, and wherein, when incident on the reflector (4), the virtual image light is first incident on the antireflection film (25) and then incident on the refractive correction substrate (23) and finally incident on the semi-transflective film (14) and reflected by the semi-transflective film (14), or the virtual image light is first incident on the semi-transflective film (14) when incident on the reflector (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, and further in view of Hsu (US 20090109678) hereto after referred to as D2.

With regard to claim 1, D1 teaches an augmented reality display device, in at least figure 1; comprising a projection source module (2) and an optical path module (4/5), wherein the projection source module comprises a projection source (2), the projection source has a curved light outgoing surface, virtual image light is projected out of the projection source, and the optical path module comprises a beamsplitter (3) and a reflector (14), wherein the virtual image light projected out of the projection source module is incident on the beamsplitter (3), reflected by the beamsplitter onto the reflector (14), reflected by the reflector, and then transmitted through the beamsplitter (3), entering a human eye eventually (10), and wherein real light carrying real scene (11) information enters the reflector from its outside and is transmitted through the reflector and the beamsplitter into the human eye ([0041]).
However, D1 fails to expressly disclose wherein the projection source comprises a curved light outgoing surface.
In a related endeavor, D2 teaches a light source, in at least figure 6, comprising a curved light outgoing surface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the 

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 1, wherein D1 fails to expressly disclose, wherein the projection source is a single-piece projection source and the single-piece projection source defines the light outgoing surface.
In a related endeavor, D2 further teaches a light source, in at least fig. 6; wherein the projection source (32) is a single-piece projection source (322) and the single-piece projection source defines the light outgoing surface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D2 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 1, wherein D1 fails to expressly disclose, wherein the light outgoing surface is a concave (fig 4) surface or a convex surface.
In a related endeavor, D2 further teaches a light source, in at least fig. 6; wherein the light outgoing surface is a concave (fig 4) surface or a convex surface (fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, and further in view of Agostinelli (US 20030169405)hereto after referred to as D3.

With regard to claim 4, D1 teaches an augmented reality display device, in at least figure 1, comprising a projection source module (2) and an optical path module (4/5), and the optical path module comprises a beamsplitter (3) and a reflector (14), and wherein virtual image light projected out of the projection source module (2) is incident on the beamsplitter (3), reflected by the beamsplitter onto the reflector (14), reflected by the reflector, and then transmitted through the beamsplitter (3), entering a human eye (10) eventually.
However, D1 fails to expressly disclose wherein the projection source module comprises a projection source and a fiber optic panel integrated on the projection source, the fiber optic panel defines a light outgoing surface.
In a related endeavor, D3 teaches a light source, , in at least [0041]; wherein the projection source module comprises a projection source and a fiber optic panel integrated on the projection source, the fiber optic panel defines a light outgoing surface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the 

With regard to claim 5, D1 in view of D3 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 4, wherein D1 fails to expressly disclose, wherein the fiber optic panel has a first side which is bonded to the projection source by glue or optical-cement and an opposite second side, the second side defining the light outgoing surface.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the fiber optic panel has a first side (70l/r) which is bonded to the projection source by glue or optical-cement and an opposite second side, the second side defining the light outgoing surface (30l/r).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 6, D1 in view of D3 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 4, wherein D1 fails to expressly disclose, wherein the light outgoing surface is a concave surface, a convex surface (sphere 30l/r) or a planar surface.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

Claims 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and still further in view D3.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 1, wherein D1 in view of D2 fails to expressly disclose, wherein the projection source module further comprises a beam shaping element for receiving the virtual image light emitted from the light outgoing surface and shaping it, the beam shaping element having a first side surface that receives the virtual image light.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the projection source module further comprises a beam shaping element (75l/r) for receiving the virtual image light emitted from the light outgoing surface (30l/r) and shaping it, the beam shaping element having a first side surface (40l/r) that receives the virtual image light.


With regard to claim 8, D1 in view of D2 in view of D3 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 7, wherein D1 in view of D2 fails to expressly disclose, wherein the first side surface of the beam shaping element is spaced apart from the light outgoing surface; or the first side surface of the beam shaping element is face-to-face bonded to the light outgoing surface so that the projection source module forms a unitary piece.
In a related endeavor, D3 further teaches a light source, in at least figure 1, wherein the first side surface of the beam shaping element (40l/r) is spaced apart from the light outgoing surface (30l/r); or the first side surface of the beam shaping element (30) is face-to-face bonded to the light outgoing surface (75) so that the projection source module forms a unitary piece.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 7, wherein D1 in view 
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the projection source module further comprises an intermediate matching component (40), and the intermediate matching component is face-to-face bonded to both the light outgoing surface (30) and the first side surface (75), respectively, so that the projection source module forms a unitary piece.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 9, wherein D1 in view of D2 fails to expressly disclose, wherein the intermediate matching component is formed from at least one of a liquid medium, a liquid crystal medium, a semi-solid medium, and a solid medium.
In a related endeavor, D3 further teaches a light source, in at least [0073]; wherein the intermediate matching component is formed from at least one of a liquid medium, a liquid crystal medium, a semi-solid medium, and a solid medium.


With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 7, wherein D1 in view of D2 fails to expressly disclose, wherein the intermediate matching component is formed from a liquid medium and/or a liquid crystal medium, and the projection source module further comprises a sealing structure for sealing the medium forming the intermediate matching component between the light outgoing surface and the first side surface.
In a related endeavor, D3 further teaches a light source, wherein the intermediate matching component (40) is formed from a liquid medium ([0071]) and/or a liquid crystal medium, and the projection source module further comprises a sealing structure for sealing the medium forming the intermediate matching component between the light outgoing surface (30) and the first side surface (75).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.


In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the beamsplitter (3) is a planar beamsplitter and has a beamsplitting side on which the virtual image light from a projection source module (2) is incident, and the reflector is a curved reflector (4) and has an optical axis ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 12, wherein D1 in view of D2 fails to expressly disclose, wherein the virtual image light reflected by the beamsplitting side of the beamsplitter is directly projected onto a reflecting surface of the reflector, reflected by the reflecting surface, and then directly incident on the beamsplitting side of the beamsplitter again.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the virtual image light reflected by the beamsplitting side of the beamsplitter (3) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 12, wherein D1 in view of D2 fails to expressly disclose, wherein the beamsplitter is a polarizing beamsplitter, and the light path module further comprises a wave plate subassembly disposed between the polarizing beamsplitter and the curved reflector or bonded to the reflecting surface of the reflector, and wherein the virtual image light reflected by the beamsplitting side of the beamsplitter is transmitted through the wave plate subassembly and then projected onto the reflecting surface of the reflector, reflected by the reflecting surface, transmitted through the wave plate subassembly again, and then incident on the beamsplitting side of the beamsplitter.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the beamsplitter (3) is a polarizing beamsplitter ([0022]), and the light path module further comprises a wave plate (5) subassembly disposed between the polarizing beamsplitter (3) and the curved reflector (4) or bonded to the reflecting surface (14) of the reflector (4), and wherein the virtual image light reflected by the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 14, wherein D1 in view of D2 fails to expressly disclose, wherein the polarizing beamsplitter comprises a polarizing beamsplitting film and/or a polarizing film.
In a related endeavor, D3 further teaches a light source, in at least [0022]; wherein the polarizing beamsplitter comprises a polarizing beamsplitting film and/or a polarizing film.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.


In a related endeavor, D3 further teaches a light source, in at least fig. 2; further comprises a substrate (23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 12, wherein D1 in view of D2 fails to expressly disclose, wherein the beamsplitting side of the beamsplitter and the optical axis of the reflector form a first angle therebetween, and a normal line of the projection source of the projection source module and the beamsplitting side of the beamsplitter form a second angle therebetween, wherein a range of the first angle is between the second angle −10° and the second angle +10°, and the first angle is greater than 0° and less than 90°.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the beamsplitting side of the beamsplitter (3) and the optical axis of the reflector (4) form a first angle therebetween, and a normal line of the projection source (2) of the projection source module (2) and the beamsplitting side of the beamsplitter (3) form a second angle therebetween, wherein a range of the first angle is between the second 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 17, wherein D1 in view of D2 fails to expressly disclose, wherein the second angle β is between 11° and 79°.
In a related endeavor, D3 further teaches a light source, in at least figure 1; wherein the second angle β is between 11° and 79°.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as has been outlined above with respect to claim 1, wherein D1 in view of D2 fails to expressly disclose, wherein the reflector comprises a substrate and a semi-transflective film; or along an incident direction of the virtual image light incident on the reflector, the reflector comprises an antireflection film, a refractive correction 
In a related endeavor, D3 further teaches a light source, in at least figure 1 and 2; wherein the reflector (4) comprises a substrate (23) and a semi-transflective film (14); or along an incident direction of the virtual image light incident on the reflector, the reflector comprises an antireflection film (25), a refractive correction substrate (23) and a semi-transflective film (14), or the virtual image light, when incident on the reflector, is incident on its semi-transflective film first.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 in view of D2 with the invention of D3 for the purpose of better relaying the light of the source to that of the optical module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872